WASHINGTON LAND CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Washington Land Co. v. CommissionerDocket No. 10858.United States Board of Tax Appeals10 B.T.A. 503; 1928 BTA LEXIS 4101; February 2, 1928, Promulgated *4101  Method of computing income from certain real estate transactions herein determined.  J. E. Houston, Esq., for the petitioner.  Brice Toole, Esq., for the respondent.  MARQUETTE *503  This is a proceeding for the redetermination of a deficiency in income and profits taxes for 1920 in the amount of $2,735.24.  The sole issue is whether respondent has correctly computed the income from certain realty transactions consummated during the taxable year.  FINDINGS OF FACT.  The petitioner, an Illinois corporation with its principal office at Washington, in said State, was organized in 1919 for the purpose of carrying on a general real estate agency business.  The corporation never took title to real property; all purchases and sales were made by a trustee who took title and reconveyed the same at the direction of petitioner's board of directors.  From the date of organization until the close of 1920 the trustee, acting for and in behalf of the petitioner, entered into five separate contracts for the purchase of certain real properties.  Of the five properties in which the petitioner thus acquired an interest, one was sold in 1918 and settlement was*4102  made in full by the purchaser in the same year; two were sold in 1919 and final settlements were carried over to 1920; and another was sold in 1920.  As to the first *504  mentioned property the sale thereof was consummated and final settlement made by the purchaser prior to the taxable year under consideration.  The respondent has held that from the sale of the last three mentioned properties the petitioner derived a total profit of $12,692.52 in 1920.  During 1920 the petitioner maintained a record of receipts and disbursements in the corporate minute book.  No other books of account were kept.  OPINION.  MARQUETTE: In the deficiency notice respondent has computed the gains and profits from realty transactions for 1920 as follows: Sale of Bodine Farm.Payment received in 1919$5,000.00Less: Commission paid on sale1,960.00Net payment in 19193,040.00Cash received in 192095,226.75Liberty bonds received in 1920650.00Total selling price less commission$98,916.75Paid by petitioner in 1919$4,040.00Paid by petitioner in 192091,000.00Total cost to petitioner95,040.00Profit from sale realized in 1920$3,876.75Sale of Dubois Farm.Payment received in 1919$2,000.00Less: Commission paid on sale1,666.66Net payment in 1919333.34Cash received in 192026,150.00Total selling price less commission$26,483.34Paid by petitioner in 1918$1,333.34Paid by petitioner in 192022,000.00Total cost to petitioner23,333.34Profit from sale realized in 19203,150.00Sale of Mississippi Farm.Payment received in 1920$13,220.49Total selling price$13,220.49Paid by petitioner in 1919$8,304.72Less: Part of purchase price returned1,000.007,304.72Cost of clearing title in 1920250;00Total cost to petitioner7,554.72Profit from sale realized in 19205,665.77Total profits from realty sales realized in 192012,692.52*4103 *505  The petitioner contends that it is not a dealer in real estate since the laws of Illinois forbid the organization of corporations for the purpose of holding real property, but, rather is a dealer in securities, engaged in buying and selling real estate contracts; that its books of account were kept on the basis of cash receipts and disbursements; that under the method of keeping its books the proceeds from the sale of real estate contracts received in any taxable year constitute income in their entirety for that year, and all amounts paid for the purchase of real estate contracts are proper deductions, as expenses, from the income of the year in which disbursed; and that respondent erred in computing the gain on each transaction separately, and in allocating the whole thereof to 1920.  As an alternative proposition, it contends that as a dealer in securities, it should be permitted to inventory it sales contracts at cost and to have the gains and profits from the sale of real estate contracts computed by the use of such inventories.  We do not find it necessary to determine or say whether the petitioner is engaged in the purchase and sale of real estate contracts, as*4104  it contends, or is dealing in real property, as contended by the respondent; since, in either event, the solution of the issue raised must be the same.  The petitioner kept no books of account other than a record of receipts and disbursements in the corporate minute book.  If it can be said that the petitioner regularly employed a particular method of accounting in keeping its books, it must be the cash receipts and disbursements method.  The petitioner's income is clearly reflected by the receipts and disbursements method; and that being the case, the petitioner is entitled to have its income computed in accordance with that method.  Section 212(b), Revenue Act of 1918.  However, the issue calls for something more than a mere determination of the proper basis of computing the petitioner's income.  The petitioner asks us to give approval to certain practices which apparently have prevailed in keeping its books, and which are clearly wrong under the taxing statute and contrary to sound accounting practice.  Under the petitioner's conception of the proper application of the receipts and disbursements method of accounting, all receipts are income, merely because they are money coming*4105  into the business, and all disbursements, irrespective of their character or purpose, are proper expense deductions from income, simply because they are an outlay of money.  The proceeds of a sale, though they be less than the cost to petitioner of the thing sold, are treated as income because they represent money received; and the disbursement of cash, though it be but a mere conversion of cash into some other form of capital asset, is treated as an expense deduction from income, for no other reason than that it represents an outlay of cash.  *506  Let us see, first, what the situation would be if the petitioner's accounting theories were permitted to prevail.  The petitioner has raised no issue with respect to the correctness of the basic figures used by the respondent in his computations of the profits on the three transactions in question; hence, we shall assume that they are correct.  On the three transactions, then, petitioner realized a total profit of $12,692.52.  Following the petitioner's theories, this profit would be accounted for over a period of three years in the following manner: IncomeDeductions1918Payment by petitioner on purchase price of Dubois Farm$1,333.34Loss for 1918$1,333.341919Payment received on sale of Bodine Farm5,000.00Commission paid on sale of Bodine Farm1,960.00Payment on purchase price of Bodine Farm4,040.00Payment received on sale of Dubois Farm2,000.00Commission paid on sale of Dubois Farm1,666.66Payment on purchase price of Mississippi Farm7,304.727,000.0014,971.38Loss for 19197,971.381920Payment received on sale of Bodine Farm95,876.75Payment on purchase price of Bodine Farm91,000.00Payment received on sale of Dubois Farm26,150.00Payment on purchase price of Dubois Farm22,000.00Payment received on sale of Mississippi Farm13,220.49Cost of clearing title on Mississippi Farm250.00135,247.24113,250.00Profit for 192021,997.24*4106 RecapitulationYearLosseProfit1918$1,333.3419197,971.381920$21,997.24Total9,304.7221,997.24Deduct losses9,304.72Net profit12,692.52A method of accounting which reflects losses in respect of the same specific transactions for two years, when as a matter of fact each transaction resulted in a profit, or which reflects a profit in a third year in respect of the same transactions greater than the actual profit realized, certainly can not be said to clearly reflect income, and its use for computing taxable net income is, therefore, expressly prohibited by statute.  Further, a taxpayer keeping its books of account according to the cash receipts and disbursements method is not entitled in computing *507  taxable net income to deduct from income, as expenses, all disbursements made during the year, irrespective of their character or purpose.  The statutory prohibition of the deduction of capital expenditures is applicable alike to all taxpayers regardless of the method of accounting employed in computing net income.  The conversion of cash into some other form of capital assets, though literally a cash disbursement, *4107  is a capital expenditure, and this is true whether the asset acquired in intended for sale or trade or is to be permanently devoted to the use of the business.  The payment by the petitioner in 1918 of the sum of $1,333.34 on the purchase price of the Dubois Farm was a capital expenditure, and income was not affected thereby; and the same thing is true with respect to the payments made by the petitioner in 1919 on the purchase prices of the Bodine and Mississippi Farms in the amounts of $4,040 and $7,304.72, respectively.  When in 1919 the petitioner sold the Bodine and Dubois Farms, its investments in those properties were $4,040 and $1,333.34, respectively, but these amounts did not represent the entire cost to the petitioner of the properties, for in 1920 it paid the further sums of $91,000 for the Bodine Farm, and $22,000 for the Dubois Farm.  Upon the sale of the properties it received in 1919, down payments of $5,000 on the Bodine Farm, out of which it paid a sales commission of $1,960, and $2,000 on the Dubois Farm, out of which it paid a sales commission of $1,666.66.  The balance of the selling price was received in 1920.  In the case of both properties, the selling price, *4108  after the deduction of sales commissions, was greater than the ultimate purchase chase price which the petitioner was required to pay.  On each transaction the petitioner would realize a profit.  The receipts and disbursements in 1919, in connection with these properties, then, did not reflect, or comprise the whole of, the transactions involving their purchase and sale; and income was neither greater nor less because of them.  It could not be said that the petitioner sustained a loss in 1919 because the net proceeds received in that year were less than the petitioner's investments, for in the following year it was to pay and receive further sums on account of the purchase and selling prices, respectively, and gains and losses from transactions of this type must be determined, under the statute, by comparison of total selling price with total cost.  The transactions could not be divided into two parts, one allocated to one taxable year and the other to another taxable year, and gain or loss computed on each part, for, as is plainly evident in this case, income would not be clearly reflected thereby.  The down payments received by the petitioner in 1919 represented a return of capital, *4109  leaving the petitioner's investments in the properties, at the close of 1919, at $1,000 in the case of both the Bodine and Dubois Farms.  The Mississippi Farm was not sold until 1920, so that petitioner's investment therein, at the close of 1919, was $7,304.72.  *508  The purchases and sales of these three properties, and all payments in connection therewith, were completed in 1920 and the profits derived from the sales were realized in that year.  The following is a proper computation, according to the cash receipts and disbursements method of computing income, of the profits realized from the sales.  Remaining cost at Dec. 31, 1919Paid by petitioner in 1920Total cost basisPayments received in 1920ProfitBodine Farm$1,000.00$91,000.00$92,000.00$95,876.75$3,876.75Dubois Farm1,000.0022,000.0023,000.0026,150.003,150.00Mississippi Farm7,304.72250.007,554.7213,220.495,665.77Totals9,304.72113,250.00122,554.72135,247.2412,692.52Whatever the reasoning behind the respondent's computations, or the method of accounting upon which they are based, the fact is that he has arrived at the correct profit, *4110  with respect to these three transactions, to be returned as income for 1920, and his action is approved.  Judgment will be entered for the respondent.